In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Dye, J.), dated November 20, 1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that there is sufficient evidence in the record to raise triable issues of fact regarding the nature, extent, and cause of the plaintiffs alleged injuries. Accordingly, the defendants’ motion for summary judgment was properly denied (see, Zuckerman v City of *483New York, 49 NY2d 557). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.